COURT OF APPEALS OF VIRGINIA


Present: Judges Kelsey, Petty and Senior Judge Bumgardner


VILAYVONG KAPOO THONGVATHSA
                                                                MEMORANDUM OPINION *
v.     Record No. 2240-10-1                                         PER CURIAM
                                                                   MARCH 22, 2011
ROBERTS FURNITURE AND MATTRESS AND
 PENNSYLVANIA MILLERS MUTUAL INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Stephen C. Swain; Charles B. Lustig; Shuttleworth, Ruloff, Swain,
                 Haddad & Morecock, P.C., on brief), for appellant.

                 (Dawn E. Boyce; Trichilo, Bancroft, McGavin, Horvath & Judkins,
                 P.C., on brief), for appellees.


       Vilayvong Kapoo Thongvathsa appeals a decision of the Workers’ Compensation

Commission finding his injury by accident was not compensable because he was not engaged in

a “special errand” for his employer at the time he was injured. We have reviewed the record and

the commission’s opinion and find that this appeal is without merit. Accordingly, we affirm for

the reasons stated by the commission in its final opinion. See Thongvathsa v. Roberts Furniture

& Mattress, VWC File No. VA020-0000-0131 (Sept. 29, 2010). We dispense with oral

argument and summarily affirm because the facts and legal contentions are adequately presented

in the materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.